DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi (U.S. Pub. No. 2021/0155218 is being used as a translation for WO2019/116586 filed on 12/15/2017) in view of Badger (U.S. Pub. No. 2020/0101964 filed on 10/2/18).
Regarding claims 1 and 5, Higuchi discloses a controller for a vehicle, the vehicle including an internal combustion engine (1), a motor generator (3, 5), and a battery (4) that is configured to store power that is generated by the motor generator using a driving force of the internal combustion engine, the controller comprising: 
circuitry configured to execute, when a state of charge of the battery is less than or equal to a threshold (paragraph 3), a charging control to charge the battery with the power that is generated by the motor generator using the driving force of the internal combustion engine (Abstract), 
the circuitry being configured to obtain a temperature of the battery (paragraph 24 discloses battery temperature), 
set the threshold to a first threshold during a warm-up period, the warm-up period being a period from a start of the internal combustion engine until the warm-up of the internal combustion engine is completed, set the threshold to a second threshold when the warm-up period ends, the second threshold being greater than the first threshold (paragraphs 37, 38, 49 discloses a second threshold after warm up that is higher than the threshold during warm up), and 
Higuchi does not disclose set the second threshold to be greater when the temperature of the battery is a first temperature than when the temperature of the battery is a second temperature, the second temperature being higher than the first temperature.
Badger, which deals in battery limits, teaches set the second threshold to be greater when the temperature of the battery is a first temperature than when the temperature of the battery is a second temperature, the second temperature being higher than the first temperature (paragraph 31).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Higuchi with the battery temperature limits of Badger because batteries have a higher discharge limit when the battery is warmer (Paragraph 27).
Regarding claim 3 which depends from claim 1, Badger discloses wherein the circuitry is configured to set the first threshold to be less when the temperature of the battery is a third temperature than when the temperature of the battery is a fourth temperature, the fourth temperature being higher than the third temperature (shown in fig. 2).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi (U.S. Pub. No. 2021/0155218 is being used as a translation for WO2019/116586 filed on 12/15/2017) in view of Badger (U.S. Pub. No. 2020/0101964 filed on 10/2/18) as applied to claim 1 above, and in view of Ishii (U.S. Pub. No. 2007/0204594).
Regarding claim 4 which depends from claim 1, Higuchi discloses wherein the vehicle includes 
a filter (paragraph 44 discloses a catalyst) that traps particulate matter that is in an exhaust gas of the internal combustion engine, 
Higuchi does not disclose the circuitry is configured to set the second threshold on a basis of the obtained temperature of the battery when a particulate matter (PM) deposit amount is greater than or equal to a determination value, the PM deposit amount being an amount of particulate matter deposited on the filter, and set the second threshold to an initial value when the PM deposit amount is less than the determination value, and the initial value is less than the second threshold that is set when the PM deposit amount is greater than or equal to the determination value.
Ishii, which deals in hybrid systems and PM deposits, teaches the circuitry is configured to set the second threshold on a basis of the obtained temperature of the battery when a particulate matter (PM) deposit amount is greater than or equal to a determination value, the PM deposit amount being an amount of particulate matter deposited on the filter, and set the second threshold to an initial value when the PM deposit amount is less than the determination value, and the initial value is less than the second threshold that is set when the PM deposit amount is greater than or equal to the determination value (paragraph 53 discloses maintaining a charge amount of the battery lower as the PM deposits increase).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Higuchi with the SOC control of Ishii because this prevents the battery from being overcharged during regeneration control (paragraph 53).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims require that the charging threshold for the battery will be set on the coldest temperature measurement taken during the trip.  Batteries warm up as they are charged and discharged and for long trips can see a significant temperature change which can affect the thresholds for charging requirements.  The prior art acknowledges these effects and so teaches away from using the coldest temperature to limit operation for an entire trip of the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747